In the
United States Court of Appeals
                For the Seventh Circuit
                            ____________

Nos. 01-1048, 01-1184
LISA S. FINE,
                                                Plaintiff-Appellee,
                                                 Cross-Appellant,
                                 v.


RYAN INTERNATIONAL AIRLINES,
                                            Defendant-Appellant,
                                                 Cross-Appellee.
                          ____________
           Appeals from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
         No. 97 C 2005—Larry J. McKinney, Chief Judge.
                          ____________
 ARGUED JANUARY 11, 2002—DECIDED SEPTEMBER 19, 2002
                     ____________


 Before EASTERBROOK, KANNE, and DIANE P. WOOD, Circuit
Judges.
   DIANE P. WOOD, Circuit Judge. Lisa Fine, a pilot for
Ryan International Airlines (Ryan), was demoted in April
1996 after failing a required proficiency check. Fine be-
lieved that her test had been rigged because Ryan’s male
leadership did not want women flying its planes. In Sep-
tember of that same year, Fine and three female co-workers
wrote a letter to management complaining about Ryan’s
inequitable treatment of its female pilots. This resulted in
2                                      Nos. 01-1048, 01-1184

a meeting where management said they could do nothing
unless the women made formal written complaints. The
next month, when Fine became eligible for a promotion
back to her old job, she experienced difficulty in scheduling
the required training. This time, she submitted a written
complaint to Ryan alleging that this too was based on her
sex. Days later Ryan fired her. A jury found that Ryan
had illegally retaliated against Fine and awarded her
over $400,000 in compensatory and punitive damages and
backpay. Ryan appeals both liability and damages; Fine
has cross-appealed on several points. We find no error
in either the liability or damages verdict in Fine’s favor and
therefore affirm the court’s judgment in those respects;
on the cross-appeal, we agree that the figure for prejudg-
ment interest was mistaken, and we remand for a recalcula-
tion of that award.


                              I
  Ryan is a freight air carrier that flies Boeing 727s, each
of which requires three pilots: a captain, a first officer, and
a flight engineer. Fine, the fourth female pilot ever to work
at Ryan, was initially hired as a flight engineer in 1991.
Pilots at Ryan can be promoted from flight engineer to first
officer upon the completion of upgrade training. Ryan offers
the necessary training and promotes from within ranks
when it needs new officers. Promotions have been frequent,
as Ryan has grown tremendously in recent years. In April
1995, Fine successfully upgraded to first officer.
  The Federal Aviation Administration (FAA) requires all
pilots to complete an annual proficiency check, which is
conducted by the airline in a flight simulator. Fine’s annual
check was scheduled for April 18, 1996. Normally, Ryan
provides all its pilots an opportunity for a warm-up session
the day before their check, but this process went awry in
Nos. 01-1048, 01-1184                                        3

Fine’s case. She was misinformed by a Ryan employee that
her check was to take place on April 19. She therefore
arrived at the training facility on the evening of April 17, in
time for an April 18 warm-up, but she was informed that
she had missed her warm-up and that the test itself would
be administered on the 18th. It was, and she failed it.
  Ryan permits all pilots who fail a proficiency check to
retest, and so a retest for Fine was scheduled for the next
week. Fine passed two warm-ups but failed the check be-
cause the check airman determined she had landed long.
Fine believed that the simulator had been manipulated to
cause her to fail and that the company was using training
to get rid of or demote females. She complained verbally to
Jim Miller, Ryan’s Director of Flight Standards, and Ron
Ryan, the company president, who found her explanations
“fairly credible.” She never reduced this complaint to
writing. Because Fine failed her proficiency check, she was
demoted to flight engineer. She then was granted a 90-day
leave of absence.
  In late August 1996, the four most senior female pilots at
Ryan (Eugenia Smith, Vicki Ramos, Julie Chapleau, and
Fine) met in Indianapolis to discuss issues of workplace
harassment and problems with training. Ramos informed
Fine that she had been placed in unsurvivable situations in
the simulator when she was demoted to flight engineer.
Later that month, a fifth female pilot, Kathy Schindelar,
who had also been demoted, told Fine that Schindelar
believed her own proficiency check had been manipulated
and that when she complained to Danny Looney, Vice
President of Flight Operations, Looney told her that she
could not fly and that “no woman can fly an airplane.”
 On September 6, the four female pilots wrote a letter to
Chief Pilot Dan Scott. The letter stated, “The senior fe-
male flight crewmembers of Ryan International Airlines re-
4                                      Nos. 01-1048, 01-1184

quest fair and equitable treatment by management and
staff in all employment matters. Biased and prejudicial
attitudes have been maintained and exercised in employ-
ment matters.” This letter prompted Scott, along with
Looney and Human Resources Director Mary McGoldrick,
to meet with the women on September 18. The meeting
primarily focused on sexual harassment, including com-
plaints that male pilots were labeling the women by the
size and shape of their rear ends and spreading rumors
about their sex lives, and that female pilots were stereo-
typed as emotional, criers, and weak pilots. Looney con-
firmed that male pilots had told him that they would never
let Chapleau touch the controls on an instrument approach,
that Fine was a whiner, and that no one had anything good
to say about Smith. Fine also complained about her failed
proficiency check and other training inequities. At the end
of the meeting, according to notes taken by Scott, Looney
said that he could do nothing unless the women were
willing to put their complaints in writing to human re-
sources. He also warned that if they did so “they could
expect that the pilots that were carrying any of [them] . . .
might not carry them and write them up.” The women did
not follow up with a written complaint.
  At their earlier meeting, the four female pilots had also
discussed the rumor that Looney and Scott maintained
confidential personnel files on them. On September 27, Fine
and Joe McCloy, the head of Ryan’s pilot committee, asked
Scott if they could review Fine’s file. Scott initially refused,
saying the file was confidential. Scott then wrote to Fine
that she could view the files as long as she personally came
to Indianapolis and submitted supporting documentation
stating the reasons why she needed access. McCloy had
previously been permitted to review his file without any
such rigmarole.
Nos. 01-1048, 01-1184                                     5

  Under Ryan’s policy, a demoted first officer was eligible
for an upgrade six months “later,” which Fine interpreted
to mean six months from the date of her April 25 demotion.
Looney, however, decided that since Fine had taken a
90-day leave of absence she would not be eligible to upgrade
until six months after her actual return to work. Fine
appealed to Ron Ryan, who overruled Looney and deter-
mined that Fine could upgrade through training any time
after October 25. Training is normally scheduled one month
in advance, but as of October 1, Fine had heard nothing
from Ryan about her upgrade. That day she called Looney
and pressed him to set a training date and provide her with
written confirmation. At this request, Looney became irate,
telling Fine he would schedule her at his convenience. He
refused to provide a specific date, stating, “Lisa, I don’t
know. It may be tomorrow, it may be next week, it may be
a month, it may be six months. I don’t know.” Looney then
hung up on Fine.
  On October 2, Fine wrote a letter to McGoldrick reciting
the details of her conversation with Looney. She referenced
the September 18 meeting at which she had been called a
weak pilot and a whiner. She also complained that Looney
had denied her access to her personnel files (although it
was actually Scott who had done this). She then stated:
    To date, Danny Looney and Dan Scott have (1) denied
    me training, (2) delayed scheduling my training, (3)
    demoted me, (4) hindered my upgrading, (5) pressured
    me to quit, (6) threatened license revocation, (7) de-
    famed my professional flying reputation. This has
    caused me humiliation, embarrassment and a loss of
    income.
    I am a competent professional pilot and believe that the
    above actions are motivated by the fact that I am
    female. Other female Ryan pilots have been subjected
    to similar treatment.
6                                    Nos. 01-1048, 01-1184

Shortly before sending the letter, Fine was informed orally
(but not in writing) that she had been scheduled for up-
grade training on October 28.
  McGoldrick received Fine’s letter on October 9. According
to Ryan’s sexual harassment policy, employees are to bring
all complaints about discrimination by supervisors to the
Human Resources Department for investigation. The day
she received the letter, McGoldrick turned it over to Looney,
who immediately directed her to fire Fine. Before proceed-
ing with that directive, McGoldrick checked with Ron Ryan,
who concurred, stating, “If I were her boss, I would fire her
ass.” McGoldrick then prepared a letter stating that,
“Subsequent to receiving your letter . . . it was determined
to terminate your employment.” Looney noted in Fine’s
personnel file that he was terminating her because she
“routinely missed work and was always hard to get along
with.” Prior to her dismissal, there were no written com-
plaints about either Fine’s attendance or her interpersonal
skills in her file.
  Fine then filed this Title VII suit charging sexual harass-
ment, sex discrimination, and retaliation. The district court
granted Ryan summary judgment on the first two claims. It
found that any instances of sexual harassment were time-
barred. It also concluded that Ryan had a valid non-
pretextual reason for demoting Fine, namely her two failed
proficiency checks, and that Fine had no evidence other
than speculation and hearsay that the check was manipu-
lated. However, the district court allowed the retaliation
claim to proceed to trial. After hearing eight days of tes-
timony, the jury returned a verdict in favor of Fine and
awarded $6,000 in compensatory damages and $3.5 million
in punitive damages, an award the district court reduced to
the statutory cap of $300,000. The court also awarded back-
pay and attorneys’ fees, although it denied Fine’s request
for reinstatement to her job with Ryan.
Nos. 01-1048, 01-1184                                        7



                              II
  Ryan raises three issues with respect to the jury’s finding
on liability: (1) it should have been granted judgment as a
matter of law because Fine did not have a reasonable belief
that she was opposing discrimination; (2) the jury instruc-
tions were erroneous; and (3) the district court admitted
irrelevant testimony regarding other acts of discrimination
by Ryan. We consider each of these points in turn.


                              A.
   Title VII makes it unlawful for any employer to discrimi-
nate against an employee for opposing a practice made
unlawful by the Act. 42 U.S.C. § 2000e-3(a). To prove a case
of retaliation, a plaintiff must show: (1) she engaged in
statutorily protected expression; (2) she suffered an adverse
action at the hands of her employer; and (3) there was a
causal link between the two. Dey v. Colt Constr. & Dev. Co.,
28 F.3d 1446, 1457 (7th Cir. 1994). Ryan concedes that
there was sufficient evidence to meet the second and third
parts of this test; we therefore take as a given that Ryan
fired Fine for writing the October 2 letter. Ryan neverthe-
less claims that it should have been granted judgment as a
matter of law because Fine did not present enough evidence
for a rational jury to conclude that she had a reasonable
and good faith belief that her letter was an act of statutorily
protected expression. We review the denial of judgment as
a matter of law de novo, asking whether the evidence, when
viewed in the light most favorable to Fine (as the
nonmoving party), sufficiently supports the jury’s verdict.
Tincher v. Wal-Mart Stores, Inc., 118 F.3d 1125, 1129 (7th
Cir. 1997).
  We have repeatedly held that a plaintiff need not prevail
on her Title VII discrimination claim or have opposed an
action that in fact violated Title VII to win a retaliation
8                                    Nos. 01-1048, 01-1184

claim. McDonnell v. Cisneros, 84 F.3d 256, 259 (7th Cir.
1996); Alexander v. Gerhardt Enters., Inc., 40 F.3d 187, 195-
96 (7th Cir. 1994); Dey, 28 F.3d at 1457-58. All that is
required is that “she reasonably believed in good faith that
the practice she opposed violated Title VII.” Alexander, 40
F.3d at 195. Yet the heart of Ryan’s attack lies in the fact
that Fine’s discrimination claim failed to survive summary
judgment. How, it argues, could Fine reasonably have
believed she was complaining about discrimination when
the district court found that she was not discriminated
against as a matter of law?
  Asking the question in this fashion reveals the crux of
Ryan’s mistake. It is improper to retaliate against anyone
for claiming a violation of Title VII unless that claim is
“completely groundless.” McDonnell, 84 F.3d at 259. But a
groundless claim is one resting on facts that no reasonable
person possibly could have construed as a case of discrimi-
nation. Many claims might appear legitimate on the sur-
face, but after discovery and a harder look at the full
picture they turn out ultimately to lack merit. Under Title
VII, a person may not be terminated for making such a
grounded, yet unsuccessful, complaint.
  On this record, it is impossible to conclude as a matter of
law that Fine had no grounds for believing that Ryan’s
actions violated Title VII. Fine knew that Looney had
initially found her ineligible for training on October 25 and
had been overruled by Ron Ryan and that she was now
experiencing a delay in scheduling training that none of her
male counterparts experienced. She was aware that Ramos
and Schindelar had also failed proficiency checks, and that
they too believed that the checks had been manipulated to
demote female pilots. (In everyday life, it is quite reason-
able for people to rely on what they learn from their co-
workers; the Federal Rules of Evidence do not govern the
workplace.) She and other women had been thwarted in
Nos. 01-1048, 01-1184                                        9

their attempts to persuade management to respond to
complaints of sexual harassment at the September 18
meeting, where Looney had called Fine a “whiner” and
discouraged the women from pursuing written complaints.
Fine also knew that she had been treated differently from
male pilot McCloy when both attempted to see their
personnel files. In light of this evidence, a jury could easily
find that Fine’s belief that she was opposing discrimination
was reasonable.
  Ryan, citing Little v. United Technologies, 103 F.3d 956
(11th Cir. 1997), insists that Fine must present legally
admissible objective evidence that she suffered unlawful
discrimination to prevail. That is not, however, what the
Eleventh Circuit held, nor is it a correct statement of the
law. The Little court said only that the employee’s belief
that he was opposing a violation of Title VII had to be a
good faith, objectively reasonable belief: “the allegations
and record must also indicate that the belief, though
perhaps mistaken, was objectively reasonable.” Id. at 960;
see also Lipphardt v. Durango Steakhouse of Brandon, Inc.,
267 F.3d 1183, 1187 (11th Cir. 2001). The standard Ryan
proposes would require every retaliation trial to include a
mini-trial on the underlying discrimination, a standard that
Ryan admits our circuit rejects.
  Ryan also seems to believe that Fine cannot now argue
that any of the events she complained about in her October
2 letter were discriminatory because she stated in her
deposition that there were no incidents that she considered
sexually harassing from April 25, 1996, until the date of her
termination. But why not? A party is free to contradict her
deposition testimony at trial, although her opponent may
then introduce the prior statement as impeachment. Tide-
mann v. Nadler Golf Car Sales, Inc., 224 F.3d 719, 724 (7th
Cir. 2000). The jury could have reasonably believed that
Fine’s earlier statement was an error or that her statement
10                                   Nos. 01-1048, 01-1184

referred only to workplace harassment and not to disparate
treatment in regard to training and personnel files. There
was enough evidence for the jury to find that Fine had a
good-faith, objectively reasonable belief that Ryan was dis-
criminating against her on the basis of her sex, and we will
not disturb its finding.


                             B.
  Ryan next complains about the district court’s jury in-
struction on reasonable belief, which stated, “Ms. Fine must
also prove that she reasonably believed in good faith that
the conduct she complained about violated Title VII. How-
ever, her activity may be protected regardless of whether
the charges were correct or not.” We review jury instruc-
tions only for an abuse of discretion and will not reverse
unless the instruction inadequately states the law and was
likely to have misled the jurors. Susan Wakeen Doll Co. v.
Ashton Drake Galleries, 272 F.3d 441, 452 (7th Cir. 2001).
In this case, the instruction contained no errors of law. See
Alexander, 40 F.3d at 195-96; Dey, 28 F.3d at 1458. While
Ryan complains that the term “reasonably believed in good
faith” was likely to confuse the jurors, we disagree. Ryan’s
proposed clarification that Fine’s belief must have been
“objectively reasonable in light of the facts and record
presented” is certainly no better. The district court made no
error in approving the instruction.


                             C.
  Ryan also objects to the district court’s decision to admit
the testimony of two of Fine’s co-workers, Eugenia Smith
and Vicki Ramos. At trial, Ryan filed a motion in limine
seeking to bar Smith and Ramos from testifying to any
incidents of sex discrimination that they had discussed with
Nos. 01-1048, 01-1184                                     11

Fine, including those at the September meetings, other
than those incidents specifically mentioned in the October
2 letter that involved Fine and either Scott or Looney. The
court denied this motion. Both women then testified about
a number of matters raised at the meetings, including a
rumor spread by male pilots that Fine was having an affair,
the labeling of female pilots by the shapes of their rear
ends, and the fact that all four women had experienced past
troubles with the training department.
  Ryan argues that all of this testimony was irrelevant to
the question of whether Fine was terminated for filing her
complaint. This is undoubtedly correct, but that is not the
purpose for which the district court admitted the testimony.
Instead, the district court found it admissible on the theory
that the conversations preceding the writing of the Septem-
ber 6 letter and at the September 18 meeting were relevant
to determining whether Fine in fact had a reasonable good-
faith belief that she was opposing discrimination through
her October 2 letter.
  This court has previously found that evidence of underly-
ing sexual harassment is relevant on a retaliation claim to
establish that a plaintiff “reasonably believed in good faith
that the practice she opposed violated Title VII.” Dunning
v. Simmons Airlines, Inc., 62 F.3d 863, 874 (7th Cir. 1995)
(quoting Alexander, 40 F.3d at 195). Because other women
but not other men had experienced the same problems with
training and proficiency checks that Fine had, it was more
likely that both she and any other reasonable person would
believe that Looney’s foot-dragging in scheduling her own
training was illegally based on her sex. The fact that
management shrugged its shoulders when informed on
September 18 of numerous problems female pilots had
experienced with their co-workers could also justify that
belief. The October 2 letter specifically refers to the Sep-
tember 18 meeting and, while it does not reallege each
12                                     Nos. 01-1048, 01-1184

accusation from that meeting, the basic topics of that meet-
ing remain relevant under Rule 401.
  Even if we were to agree with Ryan that some of the
allegations and rumors were not relevant for any purpose,
we would reverse only if there was a significant chance that
this error affected the trial’s outcome. Collins v. Kibort, 143
F.3d 331, 339 (7th Cir. 1998). Ryan speculates that the few
statements to which it objected during the eight-day trial
somehow caused the jury to conclude that Ryan had
engaged in wholesale discrimination against its female
employees and to punish it accordingly. But the jury re-
ceived special verdict forms that permitted it to find for
Fine only if she proved that she reasonably believed in good
faith that Ryan was violating Title VII. The jury was also
instructed to base its verdict only on the law as set out by
the district court, and we presume that those instructions
were followed. We see no significant chance that the tes-
timony of Smith and Ramos caused the jury to depart from
its instructions simply to punish Ryan.


                             III
   Ryan also disputes the hefty punitive damages awarded
to Fine. Under Title VII, punitive damages are appropriate
if the plaintiff “demonstrates that the respondent engaged
in a discriminatory practice or discriminatory practices
with malice or with reckless indifference to the federally
protected rights of an aggrieved individual.” 42 U.S.C.
§ 1981a(b)(1). As the district court correctly noted, the
Supreme Court set out the guiding standard for an award
of punitive damages in Kolstad v. American Dental Ass’n,
527 U.S. 526 (1999). It rejected the requirement of some
courts that punitive damages be available only in “extraor-
dinarily egregious” cases, and instead found an award
proper so long as the employer discriminates “in the face of
Nos. 01-1048, 01-1184                                       13

a perceived risk that its action will violate federal law.” Id.
at 533, 536. A plaintiff can meet this standard by showing
that the employer was aware of the law and chose to
discriminate anyway. EEOC v. Indiana Bell Tel. Co., 256
F.3d 516, 527 (7th Cir. 2001) (en banc). The plaintiff can
prove such knowledge by showing either that the individual
who discriminated was familiar with the antidiscrimination
laws or that the principals of the corporation authorized the
action. Kolstad, 527 U.S. at 536, 543.
  There is more than sufficient evidence here to sustain the
adjusted award of punitive damages. Ryan had an anti-
discrimination policy of which all its managers were aware.
That policy required employees to refer complaints of dis-
crimination by supervisors to McGoldrick for investigation.
McGoldrick, however, did not play her assigned role. In-
stead of investigating Fine’s accusations, she immediately
turned Fine’s letter over to Looney. In addition, McGold-
rick’s letter to Fine openly indicated that she was termi-
nated for writing the October 2 letter, but Looney recorded
in her personnel file that she was terminated for poor
attendance and interpersonal skills. The jury obviously
found the latter explanation to be pretextual, which per-
mitted it to infer that Looney was aware that terminating
Fine for her report of sex discrimination violated federal
law. And there is no argument here that Looney was acting
contrary to company policy or outside the bounds of his
authority, as President Ron Ryan himself concurred with
Looney’s decision to fire Fine.
  Ryan also asserts that because it provided Fine with a
“fair treatment hearing” before Ron Ryan to appeal her
termination it could not have acted with malice. But this
was a question for the jury and certainly does not prove
Ryan’s lack of malice as a matter of law. Indeed, the fact
that Ron Ryan had already weighed in on Fine’s firing casts
grave doubt on the hearing’s fairness. At the hearing, Ron
14                                     Nos. 01-1048, 01-1184

Ryan declared that he could not reinstate Fine because if he
accepted her allegations of discrimination he would have to
fire all of his top managers. There is no indication that such
steps would have been necessary; Ron Ryan could (and
should) have simply recognized that, regardless of the truth
of Fine’s complaints, it was illegal to terminate her solely
for making them. And if all of Ryan’s top managers really
were discriminating against women, then Ron Ryan should
have taken whatever steps necessary to fix the problem and
ensure compliance with federal law.
  Ryan next contends that awarding Fine punitive damages
at the statutory maximum of $300,000 was excessive. Since
Ryan is not alleging a constitutional violation, we review
this decision only for abuse of discretion. Cooper Indus., Inc.
v. Leatherman Tool Group, Inc., 532 U.S. 424, 433 (2001).
  For its argument, Ryan principally relies on Hennessy v.
Penril Datacomm Networks, Inc., 69 F.3d 1344, 1355-56
(7th Cir. 1995). In that case, a “smidgin” of sexual harass-
ment by a single mid-level supervisor in a nearly 200-
person company was found to be not “so egregious” as to
justify the maximum award of punitive damages. Id. at
1352-53. But these cases are fact-specific, and we have
made it clear that we will not normally disturb an award of
damages in a Title VII case at or under the statutory cap,
as this decision is “largely within the province of the jury.”
EEOC v. Indiana Bell Tel. Co., 214 F.3d 813, 822 n.4 (7th
Cir. 2000), vacated on other grounds, 256 F.3d 516 (7th Cir.
2001) (en banc). When a company has a policy of intention-
ally disregarding the rights of its employees, the statutory
maximum for punitive damages can easily be upheld.
Emmel v. Coca-Cola Bottling Co. of Chicago, 95 F.3d 627,
638 (7th Cir. 1996).
  Ryan’s protestations notwithstanding, there was more
than enough evidence for the jury to find its conduct suf-
Nos. 01-1048, 01-1184                                     15

ficiently egregious to justify the maximum legally possible
punitive damages award. Indeed, that is what the jury’s
very high monetary assessment signaled. (It is therefore not
necessary for us to consider whether punitive damages
awards that must be adjusted because of the statutory cap
should simply be lopped off at the maximum, or if they
should be reduced to a number less than or equal to the
statutory cap based on a proportional assessment of cul-
pability.) This was not a case where there was a “smidgin”
of retaliation, such as a temporary suspension or minor loss
of pay. Instead, Ryan, having recently informed its female
pilots to put complaints of sexual harassment and discrimi-
nation in writing, terminated Fine within 24 hours of its
receipt of her complaint on these subjects precisely because
she had written the letter. Nor can Ryan credibly argue
that its actions were the result of a rogue supervisor, since
its general counsel and the president of the company both
concurred in the decision. To accept Ryan’s position here we
would essentially have to hold that the statutory maximum
for punitive damages could never be awarded in a Title VII
complaint where the plaintiff prevailed only on her retalia-
tion claim. We see no evidence that Congress sought to
enact such a rule, and we decline to endorse it. The dam-
ages award is affirmed.


                            IV
  We turn now to Fine’s cross-appeal, which raises three
distinct issues. First, Fine asserts that the district court
erred by denying her reinstatement to her old position at
Ryan. Title VII’s remedial scheme is designed to make a
plaintiff whole, and reinstatement is often used as an
equitable remedy when money damages alone will not
suffice. McKnight v. General Motors Corp., 908 F.2d 104,
116 (7th Cir. 1990). Fine argues that because she has been
unable to secure comparable employment, she has not been
16                                     Nos. 01-1048, 01-1184

made whole and Ryan is continuing to profit from its past
wrongs. We review the district court’s decision only for an
abuse of discretion. Bruso v. United Airlines, Inc., 239 F.3d
848, 861 (7th Cir. 2001).
  The district court denied reinstatement because Fine
stipulated that her claim for damages ceased on January
28, 2000. This stipulation was made to prevent Ryan from
inquiring into the circumstances surrounding Fine’s resig-
nation from employment with another airline around that
time. The district court reasoned that if Fine was seeking
no damages after that date, awarding her full backpay and
compensatory damages to that time sufficed to make her
whole, and reinstatement was not warranted. Fine argues
that her stipulation was intended to apply only to money
damages, not to equitable remedies such as reinstatement.
That is not, however, what the stipulation says. It refers to
“any damages” without drawing a distinction between legal
and equitable relief. Even more importantly, Fine herself
created the endpoint for Ryan’s responsibility when she
took the new job. It makes no sense to make Ryan her
employer of last resort for life, if it bears no responsibility
for the actions of later employers. Both because of the
stipulation and for the latter reason, we agree with the
district court’s decision to deny reinstatement.
   Fine next disputes the district court’s decision to reduce
her attorneys’ fees by ten percent off the lodestar amount.
The court did this because some of the claimed hours
were spent on the unsuccessful discrimination claim, and
it did not wish to reward Fine for her unsuccessful claims.
This decision too is reviewed only for abuse of discretion.
Dunning, 62 F.3d at 872. Where several claims are pre-
sented and the plaintiff prevails on less than all, the court
must decide how related the claims were to one another.
Hensley v. Eckerhart, 461 U.S. 424, 435 (1983). This is a
classic question of degree. Where the plaintiff achieves
Nos. 01-1048, 01-1184                                      17

only partial or limited success, the court may at its dis-
cretion make a percentage reduction. Bryant v. City of Chi-
cago, 200 F.3d 1092, 1101-02 (7th Cir. 2000). Here, in an
important sense Fine was fully successful, not partially
successful: she received all the monetary relief she could
have gotten, even if she had won on every theory. Neverthe-
less, the district court only reduced the award by ten
percent, and this action may have reflected its view that
counsel wasted time pursuing less promising theories of
liability. Because our review is only for abuse of discretion,
and we find none in that decision, we will not disturb the
district court’s judgment on this point. Compare Merri-
weather v. Family Dollar Stores of Ind., Inc., 103 F.3d 576,
584 (7th Cir. 1996) (affirming 90% of lodestar award where
plaintiff lost discrimination claim but prevailed on retalia-
tion count).
  Finally, Fine points out that the district court erred in
calculating prejudgment interest by computing interest
only through June 30, 2000, even though it did not enter
final judgment until November 22, 2000. It is the latter
date which is relevant for the calculation. First Nat’l Bank
of Chicago v. Standard Bank & Trust, 172 F.3d 472, 480
(7th Cir. 1999). Ryan concedes the error but argues that
prejudgment interest is not appropriate at all because
punitive damages make up almost half the award and this
court has held in other contexts that prejudgment interest
should not be awarded on punitive damages. But Fine seeks
interest only on her award of backpay, not on her punitive
damages, and so the error should be corrected. In any
event, Ryan did not raise this argument until its reply brief
and never mentioned it to the district court, and so it is
forfeited. Sears, Roebuck & Co. v. Murray Ohio Mfg. Co.,
949 F.2d 226, 228 (7th Cir. 1991).
18                                    Nos. 01-1048, 01-1184

                             V
  The judgment of the district court is MODIFIED to reflect
a prejudgment interest rate of 8.47% on the judgment of
backpay, running through the date of judgment, November
22, 2000. In all other respects, the judgment of the district
court is AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-97-C-006—9-19-02